The complaint alleges that the Southern Express Company maintained offices in the city of Charlotte at the Southern Railway station; that Kreeger was the night foreman, and Rust was the night watchman of the express company, and that they were in charge of the business and had custody and care of the property of the express company; that Rust, agent and night watchman of the express company, charged the plaintiff with stealing a keg of whiskey from the express company; that Rust, agent and night watchman of the express company, swore out and caused to be issued a warrant for the arrest of the plaintiff, charging the larceny from the express company of the whiskey; and that he also swore out and caused to be issued a search warrant *Page 414 
for the search of the plaintiff's premises for the whiskey; that in swearing out the warrant of arrest and the search warrant, Rust was acting under the orders or instructions of Kreeger, foreman, and was (508) also acting as the employee of the express company; that under the said warrants Rust went with two policemen to the sleeping room of the plaintiff and made search for the whiskey. The defendant demurred on the ground that it is not alleged in the complaint that the express company authorized or ratified the acts of its agents and employees.
We deem it unnecessary to do more than to refer to the elaborate discussion of this question by Mr. Justice Walker in Daniel v. R. R.,136 N.C. 517, and to the very apt quotation therein from the opinion ofJustice Blackburn in Allen v. R. R., L. R. 6 Q. B., 65.
In sustaining the demurrer, his Honor followed well established precedents.
Affirmed.
Cited: Berry v. R. R., 155 N.C. 289.